DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
05/20/2021.

Status of Rejections
All previous 35 USC 112(b) rejections are withdrawn in view of applicant’s amendments.
All previous 35 USC 112(d) rejections are withdrawn in view of applicant’s amendments.
All previous art rejections are obviated by applicant’s cancellations.
New grounds of rejection are necessitated by applicant’s new claims.

Claim(s) 1-11 and 21-35 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22, 23, 24, 30, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mears (US 2,621,154). 

Claim 22: Mears teaches a method for forming sacrificial anodes (see e.g. col 3, lines 10-16 of Mears) for installation in an ionically conductive medium at an installation site (see e.g. col 3, 17-25 of Mears) which medium contains metal requiring cathodic protection (see e.g. col 1, lines 1-15 of Mears) comprising: 
locating in a receptacle (package) at least one anode body comprising a sacrificial material (see e.g. col 4, lines 14-20 of Mears) and at least one connecting component for use in making an electrical connection between the anode body and the metal (see e.g. #24 on Fig 4 of Mears); 
the receptacle comprising walls defining at least one chamber (see e.g. col 3, lines 38-40 of Mears); inserting said at least one anode body into a respective one of said at least one chamber (see e.g. col 3, lines 45-57 of Mears); 

casting into the space in the receptacle a covering material such that the covering material is in contact with at least said surface of said at least one anode body (see e.g. #23 on Fig 4 of Mears); 6and 
transporting said at least one anode body and the covering material after casting is in the receptacle to a location for use (see e.g. col 3, lines 17-22 of Mears).

Claim 23: Mears teaches that said at least one connecting component extends outwardly from the anode body (see e.g. #24 on Fig 4 of Mears) and wherein said at least one anode body is supported and located in the receptacle during said casting (see e.g. Fig 3, lines 45-53 of Mears) by engagement of said at least one connecting component with at least one wall of said walls (see e.g. #20 on Fig 2 of Mears).

Claim 24: Mears teaches that said at least one wall has at least one opening for receiving said at least one connecting component (see e.g. #21 on Fig 2 and #25 on Fig 4 of Mears). 

Claim 30: Mears teaches method for forming sacrificial anodes (see e.g. col 3, lines 10-16 of Mears) for installation in an ionically conductive medium at an installation site (see e.g. col 3, 17-25 of Mears) which medium contains metal requiring cathodic protection (see e.g. col 1, lines 1-15 of Mears) comprising: 

the receptacle comprising walls defining at least one chamber (see e.g. col 3, lines 38-40 of Mears); inserting said at least one anode body into a respective one of said at least one chamber (see e.g. col 3, lines 45-57 of Mears);
supporting said at least one anode body in said respective one of said at least one chamber so as to define a space between at least one of said walls and a surface of said at least one anode body (see e.g. col 3, lines 50-55 of Mears);
casting into the space in the receptacle a covering material such that the covering material is in contact with at least said surface of said at least one anode body (see e.g. #23 on Fig 4 of Mears); 
wherein said at least one connecting component extends outwardly from the anode body (see e.g. #20 on Fig 2 and #24 on Fig 4 of Mears); and 
wherein said at least one anode body is supported and located in the receptacle during said casting (see e.g. Fig 3, lines 45-53 of Mears) by engagement of said at least one connecting component with at least one wall of said walls (see e.g. #20 on Fig 2 of Mears).

Claim 31: Mears teaches that said at least one wall has at least one opening for receiving said at least one connecting component (see e.g. #21 on Fig 2 and #25 on Fig 4 of Mears). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mears
in view of Bushmann et al (US 4,279,729). 

Claim 25: Mears does not explicitly teach that said at least one connecting component comprises a threaded rod. Bushman teaches including a threaded rod with the connecting component (see e.g. #16 on Fig 2 of Bushmann) for the manufacture of an anode (see e.g. col 1, lines 40-44 of Mears) creates a good tight connection (see e.g. col 1, lines 60-66 of Mears). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Mears so that said at least one connecting component comprises a threaded rod as taught in Bushmann to create a good connection between the connecting component and the anode body. 

Claim(s) 26-28 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mears in view of Burns (US 2015/0068919 A1).

Claim 26: Mears teaches said at least one component comprises a wire extending outwardly from a respective end of the anode body (see e.g. #20 on Fig 2 of Mears) and wherein the connecting component extends outwardly from a respective end of the 

Mears does not explicitly teach that the component comprises a pair of wires. Burns teaches an impressed current anode (see e.g. abstract of Burns) which has 2 wires extending outwardly from either end of the anode body (see e.g. #6 on Fig 1 of Burns) which can be used to connect to a power supply to control the protective current being provided (see e.g. [0044] and [0032] of Burns) and for connecting to anodes in a bed (see e.g. [0027] of Burns). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify assembly of Mears so that the component comprises a pair of wires as taught in Burns because the two wires allow the anode to be connected to the structure or power supply as well as other nearby anodes.

Claim 27: Mears in view of Burns teaches that each of said two end walls has a slot for the connecting component (The configuration of #20 in Mears would be mirrored on the opposite side, see e.g. #19 on Fig 2 of Mears).

Claim 28: Mears in view of Burns teaches that each of said two end walls engages an end of said at least one anode body (see e.g. #19 on Fig 2 of Mears). Mears does not explicitly teach that this configuration reduces the covering material from engaging the connecting component as the covering material is cast. However, Mears in view of 

Claim 32: Mears teaches said at least one component comprises a wire extending outwardly from a respective end of the anode body (see e.g. #20 on Fig 2 of Mears) and wherein the connecting component extends outwardly from a respective end of the anode body (see e.g. #20 on Fig 2 of Mears) and said at least one wall of the receptacle comprises two end walls each engaging the connecting components of the anode body to support the anode body within the receptacle (see e.g. #19 on Fig 2 of Mears).

Mears does not explicitly teach that the component comprises a pair of wires. Burns teaches an impressed current anode (see e.g. abstract of Burns) which has 2 wires extending outwardly from either end of the anode body (see e.g. #6 on Fig 1 of Burns) which can be used to connect to a power supply to control the protective current being provided (see e.g. [0044] and [0032] of Burns) and for connecting to anodes in a bed (see e.g. [0027] of Burns). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify assembly of Mears so that the component comprises a pair of wires as taught in Burns because the two wires allow the anode to be connected to the structure or power supply as well as other nearby anodes.

Claim 33: Mears in view of Burns teaches that each of said two end walls has a slot for the connecting component (The configuration of #20 in Mears would be mirrored on the opposite side, see e.g. #19 on Fig 2 of Mears).

Claim 34: Mears in view of Burns teaches that each of said two end walls engages an end of said at least one anode body (see e.g. #19 on Fig 2 of Mears). Mears does not explicitly teach that this configuration reduces the covering material from engaging the connecting component as the covering material is cast. However, Mears in view of Burns teaches all the required steps and structure for claim 28 and it would have been obvious to a person having ordinary skill in the art at the time of filing that the these method steps would have similar results, such as reducing the covering material from engaging the connecting component as the covering material is cast.

Allowed Claims
Claim(s) 1-11, 29, and 35 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “locating in a receptacle a plurality of anode bodies each comprising a sacrificial material and at least one connecting component for use in making an electrical connection between the anode body and the metal; providing in the receptacle dividing members defining a 

The closest prior art is Mears. Mears teaches an anode assembly (anode package, see e.g. col 1, lines 1-7 of Mears) comprising a plurality (see e.g. col 1, lines 47-48 of Mears) of sacrificial anodes (see e.g. Fig 2 of Mears), each anode having a body of a sacrificial material (see e.g. #18 on Fig 2 of Mears) and at least one component (see e.g. #20 on Fig 2 of Mears), each anode having a covering material cast in contact with at least a portion of the anode body (see e.g. #19 on Fig 2 and col 3, lines 39-40 of Mears). However, Mears does not teach the anodes are in a receptacle with a plurality of other anodes containing dividing members defining a plurality of chambers and casting into the receptacle a covering material such that the covering material is in contact with at least a portion of each anode body. There is no teaching or motivation that would make these limitations obvious in view of Mears. 

Claim 29: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 29 with special attention given to the limitation claiming “wherein the receptacle is formed of a flexible material shaped to form said at least one chamber and bendable to release the flexible material from the cast covering material”. This closest prior art is Mears. Mears teaches using rigid material (col 3, lines 53-58 of Mears). There is no teaching or motivation that would make forming this out of a flexible material obvious in view of Mears. 

Claim 35: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 29 with special attention given to the limitation claiming “wherein the receptacle is formed of a flexible material shaped to form said at least one chamber and bendable to release the flexible material from the cast covering material”. This closest prior art is Mears. Mears teaches using rigid material (col 3, lines 53-58 of Mears). There is no teaching or motivation that would make forming this out of a flexible material obvious in view of Mears. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795